DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-13, 16, 23-24, and 31 of U.S. Patent No. 9,220,318 (herein after James). Although the claims at issue are not identical, they are not patentably distinct from each other because both application claim essentially the same elements such as a footwear comprises an upper, a sole with grooves and a tensioning system with a strand configure to move the upper between constricted and released states; wherein the strand having portion which disposed within the groves.
Claims 1-2 and 11-12 are rejected over claims 1-2, 7-13, 16, 23-24, and 31 of James (an upper member is part of the upper itself and a strand has different portion such as first, second, third, fourth and fifth which is capable to disposed as claimed).
Claims 3 and 13 are rejected over claim 3 of James.
Claims 4 and 14 are rejected over claim 4 of James.
Claims 5-7, 9-10, 15-17, and 19-20 are rejected over claims 1-2, 7-13, 16, 23-24, and 31 of James (an upper member is part of the upper itself and a strand has different portion such as first, second, third, fourth and fifth which is capable to disposed as claimed).
Claims 8 and 18 are rejected over claim 5 of James.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-12, and 16-20 of U.S. Patent No. 9,788,609 (herein after James). Although the claims at issue are not identical, they are not patentably distinct from each other because both application claim essentially the same elements such as a footwear comprises an upper, a sole with grooves and a tensioning system with a strand configure to move the upper between constricted and released states; wherein the strand having portion which disposed within the groves.
Claims 1-2 and 11-12 are rejected over claims 1-2, 6-9, 11-12, and 16-19 of James (an upper member is part of the upper itself and a strand has different portion such as first, second, third, fourth and fifth which is capable to disposed as claimed).
Claim 3-4 and 13-14 are rejected over claims 10 and 20 of James.
Claims 5-7, 9-10, 15-17, and 19-20 are rejected over claims 1-2 and 5-9 of James (an upper member is part of the upper itself and a strand has different portion such as first, second, third, fourth and fifth which is capable to disposed as claimed).
Claims 8 and 18 are rejected over claims 9 and 19 of James.
Response to Arguments
Applicant’s arguments, dated 06-13-2022, with respect to the rejection of claims under 35 U.S.C §102 have been fully considered, and are persuasive. The rejection to the claims has been withdrawn due to the amendments to the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                
                                                                                                                                                                                        
/SHAUN R HURLEY/Primary Examiner, Art Unit 3732